Citation Nr: 1107031	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-28 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for retinosa pigmentosa.  


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran had active duty from January 2007 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
granted service connection for retinosa pigmentosa, assigning a 
noncompensable evaluation, effective February 16, 2008; and 
denied service connection for bilateral knee strain and migraine 
headaches.

In a July 2009 rating decision, the RO granted service connection 
for migraine headaches, which represents a complete grant of the 
benefits sought on appeal.  The RO also increased the evaluation 
for retinosa pigmentosa to 10 percent, effective February 16, 
2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

A review of the record indicates that further development is 
necessary with respect to the Veteran's service connection claim 
for a bilateral knee disorder and initial rating claim for his 
retinosa pigmentosa.  

Service treatment records reflect that in June 2007, the Veteran 
complained of pain in his left knee for two months.  X-rays of 
the left knee were negative for abnormality.  In September 2007, 
the Veteran complained of pain in the right knee after feeling a 
pop while doing sprints.  X-rays of the right knee revealed no 
acute process or significant bony degenerative change.  In 
November 2007, the Veteran was assessed with chronic pain in the 
right knee with laxity of the lateral collateral ligament with 
varus stress at zero to 30 degrees flexion.  Physical therapy was 
prescribed.   The Board also notes that, according to a prior 
report of medical history (National Guard service) dated in 
October 2005, the Veteran reported receiving stitches in his 
right knee when he was 8 years old.

After service, in April 2008, the Veteran underwent a VA general 
medical examination and was diagnosed with a bilateral knee 
strain.    

In light of the current diagnosis of a bilateral knee disorder 
and in-service treatment for similar complaints, the Board finds 
that the Veteran should be afforded a VA examination to determine 
the current nature and etiology of his bilateral knee disorder.   
Although the Veteran's knees were examined during the VA general 
medical examination conducted in April 2008, the etiology of the 
current bilateral knee strain was not discussed.

The Board further notes that the Veteran's retinosa pigmentosa is 
assigned an initial 10 percent disability evaluation pursuant to 
Diagnostic Code 6006, which pertains to retinitis.  As set forth 
under 38 C.F.R. § 4.84a, retinitis is to be rated from 10 to 100 
percent under the criteria for impairment of visual acuity or 
field loss, pain, rest- requirements, or episodic incapacity, 
combining an additional rating of 10 percent during continuance 
of active pathology, with 10 percent being the minimum rating 
during active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6006 
(as in effect prior to December 10, 2008).  The ratings increase 
in 10 percent increments according to the levels of vision 
impairment with the greatest award of 100 percent assignable for 
visual acuity of 5/200 in each eye.  38 C.F.R. § 4.84(a), 
Diagnostic Codes 6063-6078.

The record reflects that the Veteran last underwent a VA eye 
examination in July 2008, and that examination was scheduled in 
conjunction with his original service connection claim.  Since 
that time, the record shows that the Veteran has had eye 
complaints such as eye fullness or pressure (see June 2009 VA 
treatment note), and it was recommended that the Veteran be 
followed up at the eye clinic in six months from June 2009.  The 
record does not contain any VA treatment records dated since June 
2009.  VA has a duty to request all available and relevant 
records from federal agencies, including VA medical records.  See 
38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 
611 (1992) (because VA is deemed to have constructive knowledge 
of all VA records and such records are considered evidence of 
record at the time a decision is made).  Thus, on remand, any 
outstanding VA records should be obtained.  

Moreover, in light of the Veteran's current eye complaints and 
treatment since his last VA eye examination in July 2008, the 
Board finds that he should be scheduled for a comprehensive VA 
examination addressing the current nature and severity of his 
retinosa pigmentosa.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-
95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the 
Nashville and Murfreesboro, Tennessee, VA 
Medical Centers dated from June 2009 to the 
present.  All reasonable attempts should be 
made to obtain any identified records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After all outstanding records have been 
associated with the claims file, schedule 
the Veteran for an appropriate VA 
examination to determine the nature and 
etiology of his bilateral knee disorder.  
The claims folder must be made available to 
and reviewed by the examiner.  All 
necessary tests should be conducted.  

The examiner should indicate all right and 
left knee disorders currently shown.  For 
each right and left knee disorder 
diagnosed, the examiner should offer an 
opinion on the following:

Based on a review of the record, to include 
the Veteran's service treatment records, VA 
treatment records, and lay statements, did 
any left or right knee disorder clearly and 
unmistakably pre-exist his entry into 
active duty?

(i)  If so, is there clear and 
unmistakable evidence that the 
Veteran's pre-existing left and/or 
right knee disorder did not undergo 
an increase in the underlying 
pathology during service, i.e., was 
not aggravated during service?
 
If there was an increase in severity 
of the Veteran's left and/or right 
knee disorder during service, was 
that increase due to the natural 
progress of the disease, or was it 
above and beyond the natural 
progression?

(ii)  If not, is it at least as 
likely as not that the Veteran's left 
and/or right knee disorder is 
casually related to any incident of 
service, to include his in-service 
bilateral knee complaints and 
treatment?

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his bilateral knee disorder 
and the continuity of symptomatology.  The 
rationale for any opinion offered should be 
provided.  

3.  After all outstanding records have been 
associated with the claims file, schedule 
the Veteran for an appropriate VA 
examination to determine the extent and 
severity of his retinosa pigmentosa.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  

All indicated tests and studies should be 
accomplished, including Goldmann, visual 
field, and central visual acuity tests.  

The examiner should identify the nature, 
frequency, and severity of all current eye 
symptoms manifested by the Veteran's 
service-connected retinosa pigmentosa, 
including impairment of central visual 
acuity, any 
field loss, and/or symptoms such as pain.  

The examiner should also determine whether 
any associated eye symptoms necessitate 
rest, or result in episodic incapacity and, 
if so, indicate how frequently this occurs 
within the past 12-month period.  For VA 
purposes, an incapacitating episode is a 
period of acute symptoms severe enough to 
require prescribed bed rest and treatment 
by a physician or other healthcare 
provider.  

The examiner is also requested to offer an 
opinion regarding the impact the Veteran's 
retinosa pigmentosa has on his 
employability, to include whether it 
renders him unemployable.

The rationale for any opinion offered 
should be provided.  

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated based on the entirety of the 
evidence.  If the claims remain denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

